DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 17/385,452, was filed on July 26, 2021, and claims priority from Provisional Application 63/056,114, filed July 24, 2020.  The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
This Non-Final Office Action is in response to Applicant’s communication of May 10, 2022.
Claims 1-15 are pending, of which claims 1, 8, and 9 are independent.
All pending claims have been examined on the merits.  

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on Jan. 10, 2022 and May 10, 2022 have been considered. 

Claim Objections
Claim 9 is objected to because of the following informalities: the misspelled “inout” should be “input”. Appropriate correction is required. 
Applicant is advised that should claim 1 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The term “primarily” in independent claims 1, 8, and 9 and in dependent claims 2 and 10 is a relative term which renders the claim indefinite. The term “primarily” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “wherein the first subset primarily includes rows indicative of non-default loan applicants” is rendered indefinite by the use of this term.
The term “improved” in dependent claims 7 and 15 is a relative term which renders the claim indefinite. The term “improved” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “comparing the first performance and the second performance to document an improved machine learning model” is rendered indefinite by the use of this term.
All dependent claims are also rejected, by virtue of dependence on rejected independent claims. 
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
The omitted elements are: 
Independent claims 1, 8, and 9 omit recitation of the output of the “first machine learning model” that is used to determine when to “fund a first loan based on the first machine learning model”.
Independent claims 2 and 10 omit recitation of the output of the “second machine learning model” that is used to determine when to “fund a second loan based on the second machine learning model”.
Dependent claims 7 and 15 omit recitation of what is done with the result of “comparing the first performance and the second performance”. The limitation “to document an improved machine learning model” is mere intended use.
All dependent claims are also rejected, by virtue of dependence on rejected independent claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without “significantly more”.  More specifically, the claimed invention is directed to an abstract idea.
The abstract idea elements of claim 1 (which is also representative for independent claims 8 and 9) are shown in regular font, and possible “supplemental” elements are in underlined font:
1. A method of funding a loan, the method comprising:
training a first auto-encoder based on a first subset of a plurality of labeled rows, wherein the first subset primarily includes rows indicative of non-default loan applicants;
inferring a first label for a first unlabeled row using the first auto-encoder;
training a first machine learning model based on the plurality of labeled rows, the first unlabeled row, and the first inferred label; and
funding a first loan based on the first machine learning model.

However, both “auto-encoder” and “machine learning model” are not “supplemental elements” but instead are mathematical algorithms, and therefore are abstract ideas. See, for example, the definition of “Autoencoder” in the Wikipedia definition of “Autoencoder” (cited in the PTO-892 form): “An autoencoder is a type of artificial neural network used to learn efficient codings of unlabeled data (unsupervised learning).” 
Moreover, the claim does not recite any computer elements, not even generic computer elements.
Therefore, the judicial exception is not integrated into a practical application because: 
Even if it is assumed that the claim is directed to an abstract idea with additional generic computer elements, the (implied) generically recited computer elements do not add a meaningful limitation to the abstract idea, because they amount to simply implementing the abstract idea on a computer;
Even if it is assumed that the claim amounts to adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, this is insufficient to integrate the judicial exception into an abstract idea;
Even if it is assumed that the claim implies extra solution activity (e.g. the “first machine learning model” producing a specific output), this is insufficient to add a meaningful limitation to the method as this is insignificant extra-solution activity.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
When the elements of claim 1 are considered "alone and in combination", they do not add significantly more (e.g. an "inventive concept") to the judicial exception.
Moreover, even if it is assumed that the claim implies extra solution activity (e.g. the “first machine learning model” producing a specific output), such extra solution activity is a well-understood, routine, conventional computer function, as recognized by the court decisions listed in MPEP § 2106.05(d).
Independent claims 8 and 9 are rejected on the same grounds as independent claim 1.
All of the dependent claims 2-7 and 10-15 are rejected by virtue of their dependency on a rejected independent claim, and that they merely further define the abstract idea. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
It is noted that in the following rejections, numerous claim limitations are written as alternative limitations; to anticipate or render obvious such limitations, only one of the alternative limitations need be disclosed or taught by the cited reference.  (See MPEP §§ 2173.05(h), 2111 et seq.) 
Claims 1, 2, 7-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0019603 A1 to Friedman et al. (“Friedman”, Eff. Filed on July 15, 2019.  Published on Jan. 21, 2021) in view of “Towards Explainable Deep Learning for Credit Lending: A Case Study” by Modarres et al. (“Modarres”, Published 30 Nov. 2018, cited by Applicant in IDS of Jan. 10, 2022).
In regards to claim 1,
1. A method of funding a loan, the method comprising:

training a first auto-encoder based on a first subset of a plurality of labeled rows, 

(See Friedman, para. [0030]: “In some examples, the training controller 130 may determine whether the training data accessed by the training data retriever 120 is partially labeled data and/or unlabeled (e.g., sparse datasets, weakly-labeled datasets, etc.). For example, the training controller 130 may determine the panel data from the panel data database 105 is labeled. The training controller 130 may also determine the third-party data from the reference data database 112 is unlabeled and/or partially labeled. For example, the training controller 130 may determine the third-party data does not indicate whether the television associated with television tuning data is on, the time of day during which media data was presented, etc. In some examples, the training controller 130 trains the inference neural network 125 using a variational autoencoder in response to the training data being labeled. In some examples, the training controller 130 trains the inference neural network 125 using a semi-supervised autoencoder in response to the training data being unlabeled and/or partially labeled.”)

inferring a first label for a first unlabeled row using the first auto-encoder;

(See Friedman, para. [0030]: “In some examples, the training controller 130 may determine whether the training data accessed by the training data retriever 120 is partially labeled data and/or unlabeled (e.g., sparse datasets, weakly-labeled datasets, etc.). For example, the training controller 130 may determine the panel data from the panel data database 105 is labeled. The training controller 130 may also determine the third-party data from the reference data database 112 is unlabeled and/or partially labeled. For example, the training controller 130 may determine the third-party data does not indicate whether the television associated with television tuning data is on, the time of day during which media data was presented, etc. In some examples, the training controller 130 trains the inference neural network 125 using a variational autoencoder in response to the training data being labeled. In some examples, the training controller 130 trains the inference neural network 125 using a semi-supervised autoencoder in response to the training data being unlabeled and/or partially labeled.”)

training a first machine learning model based on the plurality of labeled rows, the first unlabeled row, and the first inferred label; and

(See Friedman, para. [0030]: “In some examples, the training controller 130 may determine whether the training data accessed by the training data retriever 120 is partially labeled data and/or unlabeled (e.g., sparse datasets, weakly-labeled datasets, etc.). For example, the training controller 130 may determine the panel data from the panel data database 105 is labeled. The training controller 130 may also determine the third-party data from the reference data database 112 is unlabeled and/or partially labeled. For example, the training controller 130 may determine the third-party data does not indicate whether the television associated with television tuning data is on, the time of day during which media data was presented, etc. In some examples, the training controller 130 trains the inference neural network 125 using a variational autoencoder in response to the training data being labeled. In some examples, the training controller 130 trains the inference neural network 125 using a semi-supervised autoencoder in response to the training data being unlabeled and/or partially labeled.”)

(See Friedman, para. [0030]: “After training is complete, the resulting set of probabilistic model parameters output by the inference neural network 125 represent a multivariate probability distribution that models a desired measurement (e.g., audience rating) for multidimensional input data corresponding to the different characteristics of the input data used to train the neural network (e.g., such as broadcast channel, program name, program genre, time of day, audience demographic data (e.g., gender, age, income, etc.), etc., in the above example).

However, under a conservative interpretation of Friedman, it could be argued that Friedman does not explicitly teach the italicized portions below, which are taught by Modarres:
wherein the first subset primarily includes rows indicative of non-default loan applicants;
funding a first loan based on the first machine learning model.

(See Modarres, Section 2 “Background: Explaining Credit Decisions”: “We consider FICO’s open-source Explainable Machine Learning dataset of Home Equity Line Credit Applications [7]. The dataset provides information on credit candidate applications and risk outcome (Y) – characterized by 90-day payment delinquencies …  To test the reliability and trustworthiness of attributions, we train a feed forward neural network to forecast credit risk (dataset and model details in Appendix)”).

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for Bayesian survey measurement of sparse and weakly-labeled datasets, as taught by Friedman, para.  above, with “Deep Learning for Credit Lending”, as further taught by Modarres above, because Modarres discloses in Section 5 “Conclusion” that: “Using the widely-accepted logistic regression as a surrogate for ground truth interpretations, we found some evidence that attribution methods are reliable.”

Also, the Examiner interprets the intended use of the data as not imparting patentability.

According to MPEP § 2115: “"[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).”

Also, according to MPEP § 707.07(f), form paragraph 7.37.09, “a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.”

In regards to claim 2,
2. The method of claim 1, further comprising:

training a second auto-encoder based on a second subset of the plurality of labeled rows, wherein the second subset primarily includes rows indicative of default loan applicants;

inferring a second label for a second unlabeled row using the first auto-encoder and the second auto-encoder;

training a second machine learning model based on the plurality of labeled rows, the second unlabeled row, and the second inferred label; and

funding a second loan based on the second machine learning model.

(See Modarres, Section 3 “Experiment 1”:  “Experimental results are displayed in Figure 1. Both DeepLIFT and Integrated Gradients produce similar top features. Of logistic regression’s top 7 features, DeepLIFT agrees on 6 and Integrated Gradients agrees on all 7 features. However, the ranking varies across all three methods. On average, Integrated Gradients produces explanations closer to the global weights in terms of rank and L2 (see Figure 1). Although LIME has a smaller distance to the accepted global explanation, it only identifies two of the top 7 features. This skewed distribution accounts for the smaller norms, but indicates that LIME fails to capture the full set of predictive features.”)

In regards to claim 7,
7. The method of claim 1, further comprising:

training a second machine learning model based on a plurality of labeled rows indicative of the plurality of funded loan applicants; 

evaluating a first performance of the first machine learning model; 

evaluating a second performance of the second machine learning model; and 

comparing the first performance and the second performance to document an improved machine learning model.

(See Modarres, Section 3 “Experiment 1”:  “Experimental results are displayed in Figure 1. Both DeepLIFT and Integrated Gradients produce similar top features. Of logistic regression’s top 7 features, DeepLIFT agrees on 6 and Integrated Gradients agrees on all 7 features. However, the ranking varies across all three methods. On average, Integrated Gradients produces explanations closer to the global weights in terms of rank and L2 (see Figure 1). Although LIME has a smaller distance to the accepted global explanation, it only identifies two of the top 7 features. This skewed distribution accounts for the smaller norms, but indicates that LIME fails to capture the full set of predictive features.”)

In regards to independent claims 8 and 9, they are rejected on the same grounds as claim 1.
In regards to claims 10 and 15, they are respectively rejected on the same grounds as claims 2 and 7.
Claims 3-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0019603 A1 to Friedman et al. in view of “Towards Explainable Deep Learning for Credit Lending: A Case Study” by Modarres et al. as applied to claim 1 above, and further in view of US 2021/0256392 A1 to Chen et al. (“Chen”, Eff. Filed on Feb. 10, 2020.  Published on Aug. 19, 2021).
In regards to claim 3, under a conservative interpretation of the combination of Friedman and Modarres, it could be argued that it does not explicitly teach the italicized portions below, which are taught by Chen:
3. The method of claim 1, wherein training the first auto-encoder includes training a neural network to recreate inputs through a compression layer.

(See Chen, para. [0049]: “A Regularizer 330 can be applied to the output of the second layer, f2(⋅), (i.e., the latent-space representation 300), and a Distance measurement 340 can be applied to the output of the deconvolution layer 320. The encoder of the network can compress the input into a latent-space representation through AutoAD 200. The values from the Regularizer 330 and Distance measurement 340 can be combined by combiner 350 to generate a score 360 for a child model trained and tested on the datasets.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for Bayesian survey measurement of sparse and weakly-labeled datasets, as taught by Friedman, para.  above, with “Deep Learning for Credit Lending”, as further taught by Modarres above, and further with the method of automating the design of neural networks for anomaly detection, as taught by Chen, because: “Anomaly detection can play an important role in various applications and fields, such as fraud detection, cyber security, medical diagnosis, and industrial manufacturer.” (See Chen, para. [0015]).
In regards to claim 4, under a conservative interpretation of the combination of Friedman and Modarres, it could be argued that it does not explicitly teach the italicized portions below, which are taught by Chen:
4. The method of claim 3, further comprising employing a grid search of hyper parameters associated with the first auto-encoder to minimize reconstruction error.

(See Chen, para. [0018]: “In various embodiments, an automated anomaly detection (AutoAD) procedure (framework) is provided by the Combined Architecture Search and Hyperparameter with Notion-space optimization (CASHNO).”)

(See Chen, para. [0040]-[0041]: “In various embodiments, the Combined Architecture Search with Hyperparameters and Notion-space hypothesis Optimization (CASHNO) problem is to find the joint algorithm and hyperparameter setting corresponding to specific notion settings that minimizes the loss as: A * , H * , L * ∈ ⁢ 𝒥 ⁡ ( A ⁡ ( ω ) , H , L , D train , D valid ), where ω denotes the weights well trained on architecture A. J denotes the loss on Dvalid using the model trained on the Dtrain with definition-hypothesis, H, and loss function, L.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for Bayesian survey measurement of sparse and weakly-labeled datasets, as taught by Friedman, para.  above, with “Deep Learning for Credit Lending”, as further taught by Modarres above, and further with the method of automating the design of neural networks for anomaly detection, as taught by Chen, because: “Anomaly detection can play an important role in various applications and fields, such as fraud detection, cyber security, medical diagnosis, and industrial manufacturer.” (See Chen, para. [0015]).

In regards to claim 5, It depends from claim 3 and therefore is rejected by the combination of Friedman, Modarres, and Chen:
5. The method of claim 3, further comprising employing a Bayesian search of hyper parameters associated with the first auto-encoder to minimize reconstruction error.

(See Friedman, para. [0013]: “Prior efforts in audience measurement have focused on supplementing well controlled survey information with near-census level observational data provided by media distribution providers. However, data privacy restrictions can make it difficult to effectively integrate this additional observational data into measurement products. Disclosed example techniques overcome these limitations by leveraging recent advances in Bayesian Inference (BI) to construct probabilistic models of consumer behavioral patterns that effectively side-step many of the limitations of classical survey sampling methods.”)

In regards to claims 11-13, they are respectively rejected on the same grounds as claims 3-5.
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0019603 A1 to Friedman et al. in view of “Towards Explainable Deep Learning for Credit Lending: A Case Study” by Modarres et al. as applied to claim 1 above, and further in view of “ZestFinance Releases New Software Tool To Reduce Bias In Al-powered Credit Scoring Models: New Fairness Filter Can Put 170,000 More Minority Families into Homes” by PR Newswire (“Newswire”, Published on 19 Mar 2019, cited by Applicant in IDS of Jan. 10, 2022).
In regards to claim 6, under a conservative interpretation of the combination of Friedman and Modarres, it could be argued that it does not explicitly teach the italicized portions below, which are taught by Newswire:
6. The method of claim 1, further comprising: evaluating the first machine learning model using a fairness evaluation system; determining if the first machine learning model meets a fairness criteria; and adjusting the first machine learning model to meet the fairness criteria.

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the method for Bayesian survey measurement of sparse and weakly-labeled datasets, as taught by Friedman, para.  above, with “Deep Learning for Credit Lending”, as further taught by Modarres above, and further with the method of using a fairness filter, as taught by Newswire, because it helps to “reduce bias and discrimination in lending” (See Newswire, first paragraph).
In regards to claim 14, it is rejected on the same grounds as claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2022/0188568 A1 to Singh et al. (Does not qualify as prior art). See Abstract: “Methods and systems for mining minority-class data samples are described. A minority-class mining service receives activations generated by an inner-layer of a client neural network that has been trained to perform a prediction task that involves classification. The minority-class mining service generates a recalibrated activation using a recalibration neural network, and generates an anomaly detector output using an anomaly detector. From the anomaly detector output, a minority-class score is computed for the data sample represented by a received activation. The computed minority-class score is compared against a minority-class threshold to identify a candidate minority-class data sample. The candidate minority-class data sample can then be labeled and added to the training dataset for the client neural network.”

US 2022/0019741 A1 to Roy et al.  See abstract: “There is a need for more effective and efficient text categorization. This need can be addressed by, for example, techniques for semantic text categorization. In one example, a method includes determining an input vector-based representation of an input document; processing the input vector-based representation using a trained supervised machine learning model to generate the categorization based at least in part on the input vector-based representation, wherein: (i) the trained supervised machine learning model has been trained using automatically-generated training data, and (ii) the automatically generated training data is generated by determining an inferred semantic label for each unlabeled training document of one or more unlabeled training documents; and performing one or more categorization-based actions based at least in part on the categorization, and (iii) the labels are described by one or more short documents/short texts.”

US 2021/0133631 A1 to Prendkl.  See Abstract: “In one embodiment, a method includes a procedure for the Auto-Tuning and Optimization of an Active Learning Process including receiving unlabeled training set data; processing the unlabeled training set data using a selection process to yield a labeled training set; training a machine learning model using the labeled training set; inferring metadata elements from the model and storing metadata based on the model; iterating the foregoing steps two or more times, including using the metadata to influence how other unlabeled training set data is selected; all of the foregoing implementing one or more of: data and model privacy; optimal initialization; early abort; multi-loop querying strategy; dynamic-evolving querying strategy; querying strategy memorization; optimization and tuning.

US 20190287025 A1 to Perez et al. See Abstract: ” Techniques are disclosed for accurately identifying distinct physical user devices in a cross-device context. An example embodiment applies a multi-phase approach to generate labeled training datasets from a corpus of unlabeled device records. Such labeled training datasets can be used for training machine learning systems to predict the occurrence of device records that have been wrongly (or correctly, as the case may be) attributed to different physical user devices. Such identification of improper attribution can be particularly helpful in web-based analytics. The labeled training datasets include labeled pairs of device records generated using multiple strategies for inferring whether the two device records of a pair of device records represent the same physical user device (or different physical user devices). The labeled pairs of device records can then be used to train classifiers to predict with confidence whether two device records represent or do not represent the same physical user device.

US 20200160177 A1 to Durand et al. See para. [0098]: “Another strategy is to treat missing labels as latent variables in probabilistic models. This approach allows to predict the missing labels by performing posterior inference. [26, 55] used models based on Bayesian networks [22] whereas [10] proposed a deep sequential generative model based on Variational Auto-Encoder framework [28] that also allows to deal with unlabeled data. 

Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

June 17, 2022